EXHIBIT 10.1

 

    ELEVENTH AMENDMENT, CONSENT AND WAIVER dated as of November 15, 2005
("Amendment"), executed and delivered in connection with that certain FINANCING
AGREEMENT, among ROCK OF AGES CORPORATION, a Delaware corporation ("ROA"), ROCK
OF AGES KENTUCKY CEMETERIES, LLC, a Delaware limited liability company
("Kentucky"), CAROLINA QUARRIES, INC., a Delaware corporation ("Carolina"),
PENNSYLVANIA GRANITE CORP., a Pennsylvania corporation ("Pennsylvania"), KEITH
MONUMENT COMPANY LLC, a Delaware limited liability company ("Keith"), ROCK OF
AGES MEMORIALS INC., a Delaware corporation ("Memorials") and SIOUX FALLS
MONUMENT CO., a South Dakota corporation ("Sioux Falls"), as borrowers (ROA,
Kentucky, Carolina, Pennsylvania, Keith, Memorials and Sioux Falls each a
"Company" and collectively the "Companies"), the lenders party thereto (each a
"Lender" and collectively the "Lenders") and THE CIT GROUP/BUSINESS CREDIT, INC.
("CIT"), as agent for the Lenders (in such capacity, the "Agent"). Terms which
are capitalized in this Amendment and not otherwise defined shall have the
meanings ascribed to such terms in the Financing Agreement (as defined below).

    WHEREAS, the Companies, the Lenders and the Agent are parties to that
certain Financing Agreement, dated as of December 17, 1997, which agreement has
been amended by (a) the letter amendment dated June 22, 1998 (the "First
Amendment"), (b) the Amendment dated June 1, 1999 (the "Second Amendment"),
(c) the Consent and Amendment dated December 20, 1999 (the "Third Amendment"),
(d) the Consent and Amendment dated as of December 27, 2000 (the "Fourth
Amendment"), (e) the Fifth Amendment dated as of October 23, 2002 (the "Fifth
Amendment"), (f) the Sixth Amendment and Waiver dated November 11, 2003 (the
"Sixth Amendment"), (g) the Seventh Amendment and Waiver dated as of February
16, 2004 (the "Seventh Amendment"), (h) the Eighth Amendment dated as of July 8,
2004 (the "Eighth Amendment"), (i) the Ninth Amendment dated as of December 31,
2004 (the "Ninth Amendment") and (j) the Tenth Amendment and Waiver dated August
9, 2005 (the "Tenth Amendment") (as amended by the First Amendment, the Second
Amendment, the Third Amendment, the Fourth Amendment, the Fifth Amendment, the
Sixth Amendment, the Seventh Amendment, the Eighth Amendment, the Ninth
Amendment and the Tenth Amendment and as the same may hereafter be amended,
modified, supplemented or restated from time to time, the "Financing
Agreement");

    WHEREAS, the Companies have requested that the Lenders (a) agree to (i)
waive as an Event of Default a violation of one of the financial covenants
contained in the Financing Agreement, (ii) reconstitute $6,189,215 of Revolving
Loans as Acquisition Term Loans and (iii) modify certain provisions contained in
the Financing Agreement and (b) consent to the FFS Sale and the Wells Lamson
Sale (as each such term is defined in Section Two hereof), and the Lenders have
agreed to the foregoing request, on the terms and subject to the conditions set
forth in this Amendment.

    NOW THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

--------------------------------------------------------------------------------

 

    Section One. Amendments. Effective as of the date hereof, upon satisfaction
of all of the conditions set forth in Section Seven hereof, the Financing
Agreement is hereby amended as follows:

        (a)     Applicable Increments. The Companies, the Lenders and the Agent
hereby agree that, effective as of the date hereof, each Applicable Increment
set forth in the definition of the term "Applicable Increment" in the Financing
Agreement shall be increased by .25%, provided, however, that in the event that
the reduction condition, as hereinafter defined, shall have occurred, then
effective on the first day of the month during which the Agent shall have
received the quarterly financial statements of each Company for the fiscal
quarter ending on or about June 30, 2006 required to be delivered pursuant to
Paragraph 8 of Section 7 of the Financing Agreement, each such Applicable
Increment shall be automatically reduced by .25%. As used herein, the term
"reduction condition" shall mean that at no time during the period commencing on
the date of this letter agreement and ending on the date of receipt by the Agent
of the quarterly financial statements described in the preceding sentence shall
an Event of Default have occurred and be continuing. The increase in the
Applicable Increments and the conditions for the subsequent reduction thereof
provided for herein are separate from, and in addition to, the increase in the
Applicable Increments and the conditions for the subsequent reduction thereof
set forth in the Tenth Amendment.

        (b)    Section 3. Revolving Loans. The first sentence of Paragraph 1 of
Section 3 of the Financing Agreement is deleted in its entirety and the
following substituted in lieu thereof:

"The Lenders, acting through the Agent, agree, subject to the terms and
conditions of this Financing Agreement from time to time, to make loans and
advances to ROA, to and for the benefit of the Companies, on a revolving basis
(i.e., subject to the limitations set forth herein, the Companies, through ROA,
may borrow, repay and re-borrow Revolving Loans), in an aggregate principal
amount outstanding at any time not to exceed an amount equal to: (a) the lesser
of: (i) Availability; or (ii) the Line of Credit; minus (b) $2,000,000, but
subject to the Agent's and the Lenders' (acting through the Agent) right to make
overadvances."

    (c)    Section 7. Representations, Warranties and Covenants.

            (i)    Notwithstanding anything to the contrary set forth in Clause
G of Paragraph 10 of Section 7 of the Financing Agreement, each of the Companies
hereby agrees that it will not declare or pay cash dividends of any kind on any
capital stock or equity interest of such Company of any class during the period
beginning on and including the date hereof and ending on and including December
31, 2006, in each case without the prior written consent of the Required
Lenders, except: (A) for cash dividends of $.025/share of ROA which have been
declared and are payable on or about December 15, 2005; and (B) that any Company
may declare and pay dividends on its capital stock or equity interests to ROA to
facilitate payment of income taxes due as a result of the filing of a unitary or
consolidated tax return on which the income of such Company is included.

-2-

--------------------------------------------------------------------------------

 

            (ii)    Paragraph 14 of Section 7 of the Financing Agreement is
deleted in its entirety and the following substituted in lieu thereof:

"14.    Minimum Operating Cash Flow Ratio.The Companies shall maintain an
Operating Cash Flow Ratio, on a consolidated basis, for each period set forth
below of not less than (or not worse than, in the case of a negative ratio) the
ratio set forth below, opposite such period:

 

Period

Minimum Operating Cash Flow Ratio

three (3) fiscal quarters ending on or about December 31, 2005

.64 to 1.00

four (4) fiscal quarters ending on or about March 31, 2006

<1.49> to 1.00

four (4) fiscal quarters ending on or about June 30, 2006

<1.02> to 1.00

four (4) fiscal quarters ending on or about September 30, 2006

<.05> to 1.00

four (4) fiscal quarters ending on or about December 31, 2006

.44 to 1.00

four (4) fiscal quarters ending on or about March 31, 2007, and each consecutive
period of four (4) fiscal quarters ending thereafter

1.00 to 1.00

 

            (iii)    Section 7 of the Financing Agreement is amended by adding
the following new Paragraph 23 at the end thereof thereof:

"23.    Maximum Capital Expenditures. The Companies shall not make or contract
to make, on a consolidated basis, Capital Expenditures in an aggregate amount in
excess of: (a) during the fiscal year ending in December 2005, $5,600,000; and
(b) during any fiscal year ending thereafter, $3,000,000."

-3-

--------------------------------------------------------------------------------

    Section Two.    Consents.

        (a)    Sale of FFS Holdings Stock. ROA has informed the Agent that on
October 19, 2005 ROA sold all of its shares in FFS Holdings, Inc. for an
aggregate purchase price of $3,850,000 (the "FFS Sale"). The Lenders hereby
consent to the FFS Sale. On or about October 19, 2005, the Agent received cash
proceeds of the FFS Sale in an amount of $3,850,000, and on October 20, 2005,
the Agent applied such proceeds as follows: (i) $3,500,000 to the principal
balance of Acquisition Term Loans outstanding on such date; and (ii) $350,000 to
the principal balance of Revolving Loans outstanding on such date. The Companies
hereby consent to the Agent's application of the proceeds of the FFS Sale as
described in the preceding sentence.

        (b)    Sale of Wells Lamson Sawplant. ROA has informed the Lenders that
it intends to sell its fee simple interest in the real property and improvements
located in the Town of Barre, Vermont, described on Exhibit A hereto for a
purchase price of not less than $300,000 (the "Wells Lamson Sale"). The Lenders
hereby consent to the Wells Lamson Sale, provided that: (i) such sale is
consummated on or before the date which is ninety (90) days after the date of
this Amendment; (ii) the net cash proceeds of such sale are not less than
$300,000 and are promptly remitted to the Agent for application to the Revolving
Loans; (iii) ROA obtains a non-compete agreement from the buyer of the subject
property, in form and substance satisfactory to the Agent; and (iv) immediately
before and immediately after giving effect to such sale, no Default or Event of
Default shall have occurred and be continuing. Each Company hereby represents to
the Agent and the Lenders that the property described on Exhibit A hereto is not
currently being used by such Company for its operations and will not be in use
by such Company at the time of the Wells Lamson Sale.

    Section Three.    Waiver. ROA has notified the Agent that the Operating Cash
Flow Ratio of the Companies for the two fiscal quarters ended on or about
September 30, 2005 was <.24> to 1.00. The failure of the Companies to maintain
an Operating Cash Flow Ratio of not less than .61 to 1.00 for such period
constitutes a violation of Subparagraph 14 of Section 7 of the Financing
Agreement and an Event of Default under the Financing Agreement (the "Designated
Default"). Effective as of the date hereof, upon satisfaction of all of the
conditions set forth in Section Seven hereof, the Lenders hereby waive the
Designated Default as an Event of Default. Nothing contained herein shall
constitute a waiver by the Agent or any Lender of any other Default or Event of
Default, whether or not the Agent or any Lender has any knowledge thereof, nor
shall anything contained herein be deemed a waiver by the Agent or any Lender of
any Default or Event of Default which may occur after the date hereof.

    Section Four.     Reconstitution of Loans. The Companies and the Lenders
hereby agree that effective as of the date hereof, upon satisfaction of all of
the conditions set forth in Section Seven hereof, $6,189,215 of Revolving Loans
are reconstituted as Acquisition Term Loans. The Companies and the Lenders agree
that immediately after giving effect to such reconstitution, the aggregate
outstanding principal balance of Acquisition Term Loans shall be equal to
$21,975,015.

    Section Five.    Amendment Fee. In consideration for the amendments,
consents, waiver and other accommodations provided herein, the Companies shall
pay to the Agent, for the account of the Lenders on a pro-rata basis, a
non-refundable fee in the amount of $30,000 (the "Amendment Fee"), which fee
shall be fully earned and payable on the date hereof. The Companies hereby
authorize the Agent to charge the Collective Loan Account with the amount of the
Amendment Fee.
 

-4-

--------------------------------------------------------------------------------

    Section Six.    Representations and Warranties. To induce the Agent and the
Lenders to enter into this Amendment, each Company warrants and represents to
the Agent and the Lenders as follows:

        (a)    as of the date hereof, all of the representations and warranties
contained in the Financing Agreement and each other document relating thereto to
which such Company is a party continue to be true and correct in all material
respects as of the date hereof, as if repeated as of the date hereof, except for
such representations and warranties which, by their terms, are only made as of a
previous date;

        (b)    the execution, delivery and performance of this Amendment by such
Company is within its corporate or limited liability company powers, has been
duly authorized by all necessary corporate or limited liability company action,
and such Company has received all necessary consents and approvals (if any shall
be required) for the execution and delivery of this Amendment;

        (c)    upon the execution of this Amendment, this Amendment shall
constitute the legal, valid and binding obligation of such Company, enforceable
against such Company in accordance with its terms, except as such enforceability
may be limited by (i) bankruptcy, insolvency or similar laws affecting
creditors' rights generally and (ii) general principles of equity;

        (d)    as of the date hereof, such Company is not in default under any
indenture, mortgage, deed of trust, or other material agreement or material
instrument to which it is a party or by which it may be bound. Neither the
execution and delivery of this Amendment, nor the consummation of the
transactions herein contemplated, nor compliance with the provisions hereof will
(i) violate any law or regulation applicable to such Company, (ii) cause a
violation by such Company of any order or decree of any court or government
instrumentality applicable to it, (iii) conflict with, or result in the breach
of, or constitute a default under, any indenture, mortgage, deed of trust, or
other material agreement or material instrument to which such Company is a party
or by which it may be bound, (iv) result in the creation or imposition of any
lien, charge, or encumbrance upon any of the property of such Company, except in
favor of the Agent, to secure the Obligations, or (v) violate any provision of
any organizational document or capital stock of such Company;

        (e)    as of the date hereof, no Default or Event of Default, other than
the Designated Default (as defined in Section Three hereof), has occurred and is
continuing; and

        (f)    since the date of the Companies' financial statements for the
fiscal year ended in December 2004, no change or event has occurred which has
had or is reasonably likely to have a material adverse effect on the business,
operations, prospects, profitability or condition, financial or otherwise, of
any Company or the Companies and their subsidiaries taken as a whole or the
Collateral.

    Section Seven.    Conditions Precedent. This Amendment shall become
effective when all of the following conditions, the satisfaction of each of
which is a condition precedent to the effectiveness of this Amendment, shall
have occurred:

-5-

--------------------------------------------------------------------------------

        (a)    the Agent shall have received a fully executed counterpart or
original of this Amendment;

        (b)    the Agent shall have received from the Companies, for the account
of the Lenders on a pro-rata basis, the Amendment Fee;

        (c)    the Agent shall have received a Third Amended and Restated
Promissory Note, substantially in the form of Exhibit B to this Amendment (the
"Amended Note"), in a principal amount of $21,975,015, duly executed and
delivered by the Companies;

        (d)    the Agent shall have received a certificate of the Secretary of
each Company, certifying: (i) the names, incumbency and signatures of the
officer(s) of such Company authorized to sign this Amendment and the Amended
Note; and (ii) that attached thereto are true and correct copies of resolutions
duly adopted by such Company's board of directors authorizing such Company to
enter into this Amendment and the Amended Note;

        (e)    all representations and warranties set forth in Section Six above
shall be true and correct in all material respects on and as of the effective
date hereof, and no Default or Event of Default (other than the Designated
Default) shall have occurred and be continuing; and

        (f)    the Agent shall have received payment of all fees, expenses and
disbursements (including, without limitation, the fees and expenses of external
counsel) incurred by the Agent in connection with the preparation, negotiation
and execution of this Amendment and the transactions contemplated to occur
hereunder.

    Section Eight.    General Provisions.

        (a)    Except as herein expressly amended, the Financing Agreement and
all other agreements, documents, instruments and certificates executed in
connection therewith, are ratified and confirmed in all respects and shall
remain in full force and effect in accordance with their respective terms.

        (b)    As of the effective date hereof, all references to the Financing
Agreement in the Financing Agreement shall mean the Financing Agreement as
amended hereby and as hereafter amended, supplemented or modified from time to
time.

        (c)    This Amendment embodies the entire agreement between the parties
hereto with respect to the subject matter hereof and supersedes all prior
agreements, commitments, arrangements, negotiations or understandings, whether
written or oral, of the parties with respect thereto.

        (d)    This Amendment may be executed by the parties hereto individually
or in combination, in one or more counterparts, each of which shall be an
original and all of which shall constitute one and the same agreement. Delivery
of an executed counterpart of the signature page of this Amendment by telecopy
shall be effective as delivery of a manually executed counterpart of this
Amendment.

-6-

--------------------------------------------------------------------------------

 

        (e)    This Amendment shall be governed by and construed in accordance
with the internal laws of the State of New York, without regard to conflicts of
law principles.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


-7-

--------------------------------------------------------------------------------

    IN WITNESS WHEREOF, each Company, the Agent and each of the Lenders has
signed below to indicate its agreement with the foregoing and its intent to be
bound thereby.

 

 

 

ROCK OF AGES CORPORATION
ROCK OF AGES KENTUCKY CEMETERIES, LLC
CAROLINA QUARRIES, INC.
PENNSYLVANIA GRANITE CORP.
KEITH MONUMENT COMPANY LLC
ROCK OF AGES MEMORIALS INC.
SIOUX FALLS MONUMENT CO.

 

 

 

By:

/s/Kurt M. Swenson

 

Name: Kurt M. Swenson

 

Title:  Chairman and Chief Executive Officer
of each of the above Companies

 

 

 

THE CIT GROUP/BUSINESS CREDIT, INC.,
as Agent and as a Lender

 

 

 

By:

/s/Carmen Caporinno

 

Name: Carmen Caporinno

 

Title:  Vice President

 

 

 

CHITTENDEN TRUST COMPANY,
as a Lender

 

 

 

By: /s/John Kingston

 

Name: John Kingston

 

Title: Vice President

-8-

--------------------------------------------------------------------------------

EXHIBIT A

 Legal Description of Wells Lamson Plant

 

-9-

--------------------------------------------------------------------------------


EXHIBIT B

 

THIRD AMENDED AND RESTATED
PROMISSORY NOTE

Original date of execution: December 27, 2000
Date of first amendment and restatement: October 25, 2002
Date of second amendment and restatement: February 15, 2005
Date of third amendment and restatement: November 15, 2005

$21,975,015

 

    FOR VALUE RECEIVED, the undersigned, ROCK OF AGES CORPORATION, a Delaware
corporation, ROCK OF AGES KENTUCKY CEMETERIES, LLC, a Delaware limited liability
company, CAROLINA QUARRIES, INC., a Delaware corporation, PENNSYLVANIA GRANITE
CORP., a Pennsylvania corporation, KEITH MONUMENT COMPANY, LLC, a Delaware
limited liability company, ROCK OF AGES MEMORIALS INC., a Delaware corporation,
and SIOUX FALLS MONUMENT CO., A South Dakota corporation, and such other
subsidiaries or affiliates of the foregoing as the Lenders, by unanimous
consent, permit to become parties to the Financing Agreement (herein the
"Companies") jointly and severally, promise to pay to the order of THE CIT
GROUP/BUSINESS CREDIT, INC. (herein the "Agent") as Agent for itself and the
other lenders that are, or may be, pursuant to the terms of the Financing
Agreement referred to below, lenders to the Companies, at its office located at
1211 Avenue of the Americas, New York, New York 10036, in lawful money of the
United States of America and in immediately available funds, the principal
amount of Twenty One Million Nine Hundred Seventy-Five Thousand Fifteen Dollars
($21,975,015) in accordance with the provisions of Section 4 of the Financing
Agreement (as defined below).

    Each Company further agrees to pay interest at said office, in like money,
on the unpaid principal amount owing hereunder from time to time from the date
hereof on the date and at the rate specified in Section 8 of the Financing
Agreement (as defined below).

    If any payment on this Note becomes due and payable on a day other than a
Business Day, the maturity thereof shall be extended to the next succeeding
Business Day, and with respect to payments of principal, interest thereon shall
be payable at the then applicable rate during such extension.

    This Note is one of the Promissory Notes referred to in the Financing
Agreement, dated December 17, 1997 (as amended, the "Financing Agreement";
capitalized terms used herein and not otherwise defined shall have the meanings
ascribed thereto in the Financing Agreement), between the Companies, the Agent
and the lenders that are now, or in the future, a party thereto, and is subject
to, and entitled to, all provisions and benefits thereof and is subject to
optional and mandatory prepayment, in whole or in part, as provided therein.
This Note amends, supercedes and replaces in their entirety all existing
Promissory Notes evidencing Acquisition Term Loans (the "Existing Notes");
provided, however, that all Obligations outstanding under the Existing Notes
continue to be outstanding as of the date hereof under this Note. This Note is
not and shall not be deemed to be a cancellation or novation with respect to any
Obligations under the Existing Notes and the Companies' execution and delivery
of this Note shall constitute an express acknowledgment and confirmation of, and
agreement with, the foregoing.

-10-

--------------------------------------------------------------------------------

 

    Upon the occurrence of any one or more of the Events of Default specified in
the Financing Agreement or upon termination of the Financing Agreement, all
amounts then remaining unpaid on this Note may become, or be declared to be, at
the sole election of the Agent, or at the direction of the Required Lenders,
immediately due and payable as provided in the Financing Agreement.

 

ROCK OF AGES CORPORATION
ROCK OF AGES KENTUCKY CEMETERIES, LLC
CAROLINA QUARRIES, INC.
PENNSYLVANIA GRANITE CORP.
KEITH MONUMENT COMPANY LLC
ROCK OF AGES MEMORIALS INC.
SIOUX FALLS MONUMENT CO.

By:
Name: Kurt M. Swenson
Title:   Chairman and Chief Executive Officer
           of each of the above Companies

-11-

--------------------------------------------------------------------------------

EXHIBIT 10.2

THIRD AMENDED AND RESTATED
PROMISSORY NOTE

Original date of execution: December 27, 2000
Date of first amendment and restatement: October 25, 2002
Date of second amendment and restatement: February 15, 2005
Date of third amendment and restatement: November 15, 2005


$21,975,015

    FOR VALUE RECEIVED, the undersigned, ROCK OF AGES CORPORATION, a Delaware
corporation, ROCK OF AGES KENTUCKY CEMETERIES, LLC, a Delaware limited liability
company, CAROLINA QUARRIES, INC., a Delaware corporation, PENNSYLVANIA GRANITE
CORP., a Pennsylvania corporation, KEITH MONUMENT COMPANY, LLC, a Delaware
limited liability company, ROCK OF AGES MEMORIALS INC., a Delaware corporation,
and SIOUX FALLS MONUMENT CO., A South Dakota corporation, and such other
subsidiaries or affiliates of the foregoing as the Lenders, by unanimous
consent, permit to become parties to the Financing Agreement (herein the
"Companies") jointly and severally, promise to pay to the order of THE CIT
GROUP/BUSINESS CREDIT, INC. (herein the "Agent") as Agent for itself and the
other lenders that are, or may be, pursuant to the terms of the Financing
Agreement referred to below, lenders to the Companies, at its office located at
1211 Avenue of the Americas, New York, New York 10036, in lawful money of the
United States of America and in immediately available funds, the principal
amount of Twenty One Million Nine Hundred Seventy-Five Thousand Fifteen Dollars
($21,975,015) in accordance with the provisions of Section 4 of the Financing
Agreement (as defined below).

    Each Company further agrees to pay interest at said office, in like money,
on the unpaid principal amount owing hereunder from time to time from the date
hereof on the date and at the rate specified in Section 8 of the Financing
Agreement (as defined below).

    If any payment on this Note becomes due and payable on a day other than a
Business Day, the maturity thereof shall be extended to the next succeeding
Business Day, and with respect to payments of principal, interest thereon shall
be payable at the then applicable rate during such extension.

    This Note is one of the Promissory Notes referred to in the Financing
Agreement, dated December 17, 1997 (as amended, the "Financing Agreement";
capitalized terms used herein and not otherwise defined shall have the meanings
ascribed thereto in the Financing Agreement), between the Companies, the Agent
and the lenders that are now, or in the future, a party thereto, and is subject
to, and entitled to, all provisions and benefits thereof and is subject to
optional and mandatory prepayment, in whole or in part, as provided therein.
This Note amends, supercedes and replaces in their entirety all existing
Promissory Notes evidencing Acquisition Term Loans (the "Existing Notes");
provided, however, that all Obligations outstanding under the Existing Notes
continue to be outstanding as of the date hereof under this Note. This Note is
not and shall not be deemed to be a cancellation or novation with respect to any
Obligations under the Existing Notes and the Companies' execution and delivery
of this Note shall constitute an express acknowledgment and confirmation of, and
agreement with, the foregoing.

 

--------------------------------------------------------------------------------

    Upon the occurrence of any one or more of the Events of Default specified in
the Financing Agreement or upon termination of the Financing Agreement, all
amounts then remaining unpaid on this Note may become, or be declared to be, at
the sole election of the Agent, or at the direction of the Required Lenders,
immediately due and payable as provided in the Financing Agreement.

 

ROCK OF AGES CORPORATION
ROCK OF AGES KENTUCKY CEMETERIES, LLC
CAROLINA QUARRIES, INC.
PENNSYLVANIA GRANITE CORP.
KEITH MONUMENT COMPANY LLC
ROCK OF AGES MEMORIALS INC.
SIOUX FALLS MONUMENT CO.

By: /s/Kurt M. Swenson
Name: Kurt M. Swenson
Title:    Chairman and Chief Executive Officer
           of each of the above Companies

 

 

-2-

--------------------------------------------------------------------------------

 

 

 

 